Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Carl J. Pellegrini (Reg. No. 40,766) on March 9, 2022.
The application has been amended as follows:
IN THE CLAIMS
Claims 1-13 are amended as presented below:
1. (Currently amended): A wireless communication terminal comprising:
at least one memory configured to store instructions; and
at least one processor configured to execute instructions to:
transmit temporarily remaining information to a communication base station and receive the temporarily remaining information stored in the communication base station from the communication base station, the temporarily remaining information being information linked with place and time;
store, in a storage device, the temporarily remaining information received by the wireless communication part 

the temporarily remaining information is information which is not transmitted outside from the receiving communication base station via a network, but is stored in the receiving communication base station and deleted after a lapse of a predetermined time.
2. (Original): The wireless communication terminal according to Claim 1, wherein the temporarily remaining information includes attribute information indicating an attribute corresponding to what a transmitter of the temporarily remaining information provides.
3.	Canceled
4. (previously presented): The wireless communication terminal according to Claim 1, wherein the temporarily remaining information includes at least one of public attribute information and private attribute information, the public attribute information indicating an attribute shared by many and unspecified users, the private attribute information indicating an attribute shared only by specific users.
5. (Currently amended): The wireless communication terminal according to Claim 1, wherein said at least one processor is further configured to execute instructions to:
perform determination of strength of the temporarily remaining information 
stored in the storage device; and
add the temporarily remaining information to other temporarily remaining information based on a result of the determination 
6. (previously presented): The wireless communication terminal according to Claim 5, 
wherein the at least one processor is further configured to perform the determination of 
the strength of the temporarily remaining information based on a number of the 

7. (previously presented): The wireless communication terminal according to Claim 6, wherein the at least one processor is further configured to perform the determination of the strength of the temporarily remaining information based on a number of the temporarily remaining information having same information for identifying the temporarily remaining information.
8. (Currently amended): The wireless communication terminal according to Claim 6, 
wherein the at least one processor is further configured to perform the determination of 
the strength of the temporarily remaining information based on a number of the 
temporarily remaining information having same attribute information indicating an 
attribute corresponding to what a transmitter of the temporarily remaining information 

9. (Currently amended): The wireless communication terminal according to Claim 1, 
wherein said at least one processor is further configured to execute instructions to:
perform determination whether the received temporarily remaining information 
includes predetermined information; and
perform predetermined informing based on a result of the determination 

10. (previously presented): The wireless communication terminal according to Claim 9, wherein said at least one processor is further configured to transmit and receive the temporarily remaining information to and from another wireless communication terminal located in neighborhood by near field communication.

transmitting temporarily remaining information to a communication base station and receiving the temporarily remaining information stored in the communication base station from the communication base station, the temporarily remaining information being information linked with place and time;
storing, in a storage device, the received temporarily remaining information; and
after receipt of the temporarily remaining information, deleting the temporarily remaining information having passed a predetermined time specified in advance, wherein
the temporarily remaining information is information which is not transmitted outside 
from the receiving communication base station via a network, but is stored in the 
receiving communication base station and deleted after a lapse of a predetermined time.
12. (Canceled).
13. (previously presented): A communication base station comprising:
a storage device in which temporarily remaining information is stored, the 
temporarily remaining information being information linked with place and time;
at least one memory configured to store instructions; and
at least one processor configured to execute instructions to:
receive the temporarily remaining information from a wireless communication
terminal and transmit the temporarily remaining information stored in the storage device to the wireless communication terminal; and
after receipt of the temporarily remaining information, delete the temporarily 
remaining information having passed a predetermined time specified in advance, wherein

from the receiving communication base station via a network, but is stored in the 
receiving communication base station and deleted after a lapse of a predetermined time.
14-18. (Canceled).
Reasons for Allowance
Claims 3, 12 and 14-18 are canceled.
Claims 1-2, 4-11 and 13 are allowed (Claims renumbered as 1-11).
The following is an examiner’s statement of reasons for allowance:
Claims 1, 11 and 13 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s remarks and amendments (please see pages 8-9) filed on 01/27/2022.
 Regarding claim 1, In addition to Applicant’s remarks and amendments filed on 
01/27/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “store, in a storage device, the temporarily remaining information received by the wireless communication part; and
after receipt of the temporarily remaining information, delete the temporarily remaining information having passed a predetermined time specified in advance, wherein
the temporarily remaining information is information which is not transmitted outside from the receiving communication base station via a network, but is stored in the receiving communication base station and deleted after a lapse of a predetermined time.”, in conjunction with other claim elements as recited in claim 1.
Regarding claim 11, In addition to Applicant’s remarks and amendments filed on 
01/27/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “storing, in a storage device, the received temporarily remaining information; and
after receipt of the temporarily remaining information, deleting the temporarily remaining information having passed a predetermined time specified in advance, wherein
the temporarily remaining information is information which is not transmitted outside from the receiving communication base station via a network, but is stored in the receiving communication base station and deleted after a lapse of a predetermined time.”, in conjunction with other claim elements as recited in claim 11.
Regarding claim 13, In addition to Applicant’s remarks and amendments filed on 
01/27/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “receive the temporarily remaining information from a wireless communication terminal and transmit the temporarily remaining information stored in the storage device to the wireless communication terminal; and
after receipt of the temporarily remaining information, delete the temporarily remaining information having passed a predetermined time specified in advance, wherein
the temporarily remaining information is information which is not transmitted outside from the receiving communication base station via a network, but is stored in the receiving communication base station and deleted after a lapse of a predetermined time.”, in conjunction with other claim elements as recited in claim 13.
Claims 2 and 4-10 are allowable based on their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645